DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (“Lee”) (US 2021/0064172 A1) in view of Choi et al. (“Choi”) (US 2020/0185648 A1).
Regarding claim 30, discloses a display device (DISP, fig. 2), comprising:
a display area (AA) wherein the display area is at least partially bent about a bending axis (inclined surface figs. 9 and 13A);
a peripheral area (DA and NA) at least partially surrounding the display area;
a thin-film encapsulation layer (ENCAP) disposed on the display layer and including a first encapsulation layer (PAS1), a second encapsulation layer (PCL) disposed on the first encapsulation layer (PAS2), and a third encapsulation layer disposed on the second encapsulation layer, and
a touch sensing layer (Y-CL, Y-TE, X-CL and X-TE) disposed on the thin-film encapsulation layer and including a conductive layer (Y-TE and X-TE) and a touch insulating layer (ILD), the conductive layer including a touch electrode or a trace line (paras. 0127-0139),
at least one partition wall disposed in the peripheral area (the dam area DA may be positioned between the active area AA and a pad area in which the plurality of X-touch pads X-TP and the plurality of Y- touch pads Y-TP are formed in the non-active area NA, para. 0141),
wherein the thin-film encapsulation layer is bent along the bending axis (ENCAP in the NA2, para. 0234) extends toward the peripheral area beyond the at least one partition wall (the primary dam DAM1 and/or the secondary dam DAM2 may be formed in a structure in which the first inorganic encapsulation layer PAS1 and/or the second inorganic encapsulation layer PAS2 is stacked on the banks BANK, as illustrated in FIG. 9, para. 0145).
Lee does not specifically disclose a sub-layer of the thin-film encapsulation layer includes an inorganic insulating material and a silicon carbon ternary or quaternary compound material.
In a similar field of endeavor of light emitting display device, Choi discloses a sub-layer of the thin-film encapsulation layer includes an inorganic insulating material and a silicon carbon ternary or quaternary compound material (first encapsulating layer 662 and the third encapsulating layer 666 may be configured by inorganic layers configured by one of silicon oxide or silicon nitride. The second encapsulating layer 664 may be silicon oxycarbide, para. 0119).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the invention to incorporate the material as taught by Choi in the system of Lee in order to provide smooth and flexible encapsulating layers.
Allowable Subject Matter
Claims 1 and 3-29 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: independent claim 1 identifies the distinct limitations “the third encapsulation layer is bent along the bending axis of the display area and has a structure in which a first layer and a second layer are alternately stacked, the first layer including an inorganic insulating material, and the second layer including a silicon carbon ternary or quaternary compound material, and wherein the second layer including the silicon carbon ternary or quaternary compound material is thicker than the first layer including the inorganic insulating material”. independent claim 16 identifies the distinct limitations “at least one of the first encapsulation layer or the third encapsulation layer has a structure in which a first layer and a second layer are alternately stacked, the first layer including an inorganic insulating material that includes silicon, but does not include carbon, and the second layer including a silicon carbon compound material”.

Response to Arguments
8.	Applicant’s arguments with respect to claim 30 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696. The examiner can normally be reached Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER T NGUYEN/           Primary Examiner, Art Unit 2693